NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 12-3474
                                    ___________

                        YANG XINGQIU, aka Xingqiu Yang,
                                         Petitioner

                                          v.

                ATTORNEY GENERAL OF THE UNITED STATES
                   ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                            (Agency No. A089-113-892)
                   Immigration Judge: Honorable Rosalind Malloy
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 January 23, 2013
             Before: SCIRICA, VANASKIE and COWEN, Circuit Judges

                          (Opinion filed: January 29, 2013 )
                                      _________

                                     OPINION
                                     _________

PER CURIAM

      Xingqiu Yang, a citizen of China who hails from Fujian Province, entered the

United States in March 2009 and was placed into removal proceedings. He applied for

asylum, withholding of removal, and protection under the United Nations Convention

Against Torture (CAT) based on his experiences as a member of a “house church” in his
native China. While deeming him credible, the agency nonetheless denied relief, and

Yang now seeks review of its decision.1

       Yang argues first that the Board of Immigration Appeals failed to consider the

harm he had experienced cumulatively in determining that he did not suffer past

persecution. The record does not support this claim; the Board’s decision reflects that it

considered Yang’s entire story, rather than the beating in isolation, in determining that he

had failed to show that the mistreatment he experienced amounted to “persecution” under

our case law. See Administrative Record (A.R.) 4 (citing, inter alia, Jarbough v. Att’y

Gen., 483 F.3d 184, 191–92 (3d Cir. 2007) (holding that two brief detentions of petitioner

by the Syrian government did not rise to the level of persecution)). The agency was not

compelled to find that Yang’s detention, beating, and subsequent harassment amounted to

persecution on the present factual record.

       Yang also contends that the IJ erred in finding that he failed to show an objective

fear of future persecution, because she relied too much on the various Country Reports.

See A.R. 25 (“[B]ecause of the lack of specific information regarding Fujian Province,

the Court cannot find the respondent would suffer future persecution or harm if returned



1
  Because we write primarily for the parties, who are familiar with the facts of the case
(and do not disagree about them), we will not engage in a factual recitation. We have
jurisdiction under 8 U.S.C. § 1252(a). We primarily review the Board’s decision,
although we look to those parts of the Immigration Judge’s (IJ) opinion to which the
Board deferred. Chen v. Att’y Gen., 676 F.3d 112, 114 (3d Cir. 2011). The agency’s
factual findings are reviewed under the deferential “substantial evidence” standard, and
will be deemed conclusive unless a reasonable adjudicator would be compelled to
                                             2
to China based on his religious affiliation.”). Although Yang concedes that the record

evidence on which he relies “sounds general and did not give conclusions specific to

Fujian Province,” he insists that the “general” information corroborates his testimony.

Pet’r’s Br. 16–17. While he is correct that the general information could have

corroborated his testimony to suggest an objectively reasonable, well-founded fear of

future persecution, see Chen, 676 F.3d at 115, the relevant question is whether the record

compels that conclusion. It does not. The IJ determined that there was insufficient

record evidence to support a finding that persecution of members of house churches was

a significant worry in Fujian Province, and Yang points to nothing that would mandate

our reversal of this determination; accordingly, it must stand.2 See Chen v. Gonzales,

470 F.3d 1131, 1136–37 (5th Cir. 2006) (in similar context, equivocal evidence regarding

persecution of Christians rendered petitioner’s claim of persecution “highly speculative”).

       Because Yang did not meet the standard for obtaining asylum relief, he also failed

to satisfy the “higher burden of proof” required for withholding of removal relief. Chen,
676 F.3d at 117. Nor do we detect any reason to disturb the agency’s CAT conclusion.

       Thus, for the foregoing reasons, Yang’s petition for review will be denied.




conclude to the contrary. Id. An alien bears the burden of establishing his eligibility for
relief from removal. See Toure v. Att’y Gen., 443 F.3d 310, 317 (3d Cir. 2006).
2
  The record does contain a letter from Yang’s mother, in which she reports that the
police continue to look for him. A.R. 320–21. While this letter brings Yang’s proffer
closer to equipoise, it does not satisfy the deferential standard of review we apply in this
context. Cf. De Hincapie v. Gonzales, 494 F.3d 213, 219 (1st Cir. 2007).
                                              3